Exhibit 14.1 Dear Fellow Employee: The most highly regarded companies are praised for the conduct of their employees and their business practices, as well as for their financial results. This Emergent Group Inc. “Code of Ethics and Business Conduct Guidelines” outlines the high ethical standards that we support and details how employees should conduct themselves when dealing with fellow employees, customers, suppliers, competitors and the public at large. I ask that you read the Code carefully and refer to it often for guidance. It is your personal responsibility to comply with it in all respects. While laws and business customs may vary from state to state, our common goal is to follow a strong ethical code in all places and in all circumstances. Honesty, integrity and a commitment to high standards of ethical and moral conduct are core values of Emergent Group Inc.I know I can count on you to adhere to these standards and to continue to build the fine reputation of our business. Sincerely, Bruce J.
